Name: Commission Regulation (EC) No 2275/2003 of 22 December 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" (Spressa delle Giudicarie)
 Type: Regulation
 Subject Matter: consumption;  marketing;  processed agricultural produce;  Europe
 Date Published: nan

 Avis juridique important|32003R2275Commission Regulation (EC) No 2275/2003 of 22 December 2003 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" (Spressa delle Giudicarie) Official Journal L 336 , 23/12/2003 P. 0044 - 0045Commission Regulation (EC) No 2275/2003of 22 December 2003supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" (Spressa delle Giudicarie)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 806/2003(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Italy sent the Commission an application for the registration of the name "Spressa delle Giudicarie" as a designation of origin.(2) The application has been found, in accordance with Article 6(1) of that Regulation, to meet all the requirements laid down therein and in particular to contain all the information required under Article 4 thereof.(3) No objection under Article 7 of Regulation (EEC) No 2081/92 was sent to the Commission following the publication in the Official Journal of the European Union(3) of the name set out in the Annex hereto.(4) The name should therefore be entered in the register of protected designations of origin and protected geographical indications and hence be protected throughout the Community as a protected designation of origin.(5) The Annex hereto supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 2206/2003(5),HAS ADOPTED THIS REGULATION:Article 1The name in the Annex hereto is hereby added to the Annex to Regulation (EC) No 2400/96 and entered as a protected designation of origin (PDO) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ C 88, 11.4.2003, p. 12 (Spressa delle Giudicarie).(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 330, 18.12.2003, p. 13.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONCheeseITALYSpressa delle Giudicarie (PDO)